 

 

Case 3:12-cV-O4641-N-BQ Document 302 Filed 02/12/19 Page 1 of 13 Page|D 10777

 

lN THE UNITED STATES DISTRICT COURT

FoR THE NoRTHERN DISTRICT oF TEX
a c ,
DALLAS DlvlsloN A§Ul » ' 53 lZ iii fG‘ 28

z;:::s>urr ctra.»<w

RALPH S. JANVEY, IN HIS CAPACITY
AS COURT-APPOINTED RECEIVER
FOR THE STANFORD INTERNATIONAL
BANK, LTD., et al, ,

§
§
§
§
§
Plaintiffs, §
§ Case No. 3:12-CV-464l-N-BQ
v. §
§

GREENBERG TRAURIG, LLP, et al., §
§

Defendants. §

ORDER GRANTING IN PART AND
DENYING IN PART DEFENDANT’S MOTION TO COMPEL

Before the court is Defendant Greenberg Traurig, LLP’s l\/lotion to Compel Better
Responses to Plaintiffs’ Responses to lnterrogatories l, 2, 3, and 4 and to Compel Disclosure of
Documents Required under Rule 26. ECF No. 288. Ralph S. Janvey, Receiver, filed his Response
in opposition. ECF No. 295. The District Court has referred discovery issues such as those raised
in the pending motion to the undersigned United States Magistrate Judge, see Order, In re Stanford
Enlitz`es Secs. Litig., No. 3:09-MD-2099-N (N.D. Tex. Sept. 24, 2012, and Feb. 13, 2014) (ECF
Nos. 30, 50), and the motion is ripe for revieW. For the reasons explained beloW, Defendant’s
Motion to Compel (ECF No. 288) is GRANTED in part and DENIED in part.

I. Background

Through the motion, Greenberg seeks an order compelling the Receiver to provide
additional information sought via interrogatories served June 26, 2018. Def.’s l\/Iot. to Compel, at
4 (ECF No. 288). Greenberg argues that the Receiver’s answers to lnterrogatories l, 2, 3, and 4
are “evasive and incomplete” because they include qualifying language or do not fully address

every part of the question. Id. Greenberg also specifically asks the court to order the Receiver to

l

 

Case 3:12-cV-O4641-N-BQ Document 302 Filed 02/12/19 Page 2 of 13 Page|D 10778

explain his damages calculation in more detail, in response to lnterrogatories 2(g) and 4(c). Id. at
8. Greenberg faults the Receiver’s original response regarding damages for breaches of fiduciary
duties and negligent acts in that it merely references the $5.9 billion judgment against Stanford
entities for which the Receiver alleges Greenberg is jointly and severally liable. Ia’. Finally,
Greenberg claims it is entitled to the Receiver’ s pre-marked exhibits, which the Receiver has begun
using in depositions, as a supplement to the Receiver’s initial disclosures under Rule 26. Id. at lO.

ln his Response, the Receiver argues that his answers and disclosures are sufficient under
Rules 26 and 33. Pl.’s Resp., at 2~3 (ECF No. 295). The Receiver objected to Greenberg’s
requests as overbroad and unduly burdensome but claims that his responses to the “contention
interrogatories” were sufficient given how early in the discovery process Greenberg served the
interrogatories Id. at 3. The Receiver requests that the court postpone requiring a full response
until fact discovery is complete. Ia’. at ll. The Receiver further contends that he has answered
the damages interrogatories as fully as the Rules require, and that he need not produce his pre-
marked exhibits_which he argues the selection or identification of are protected as work
product_until forty-five days before trial. Id. at 12-15.

In its Reply, Greenberg rejects the Receiver’s contention that the pre-marked exhibits are
protected work product and reiterates that the Receiver must provide the documents to comply
with Rule 26(a)(l)(A)(ii), i.e., to produce any documents “it may use” to support his claims. Def.’s
Reply, at 2 (ECF No. 299). Greenberg further claims the “contention interrogatories” it served on
the Receiver are appropriate and that the answers the Receiver gave are still impermissibly
qualified and indefinite Id. at 2~4. On the issue of damages, Greenberg explains that regardless

of whether it is jointly and severally liable, lnterrogatories 2(g) and 4(c) “ask the Receiver what

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 3 of 13 Page|D 10779

damages were caused by each act of Greenberg’s alleged aiding-and-abetting or negligence, and
Greenberg is entitled to this information.” Id, at 5 (emphasis in original).
II. Legal Standard

Rule 26 of the Federal Rules of Civil Procedure defines the permissible bounds of
discovery:

Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.
Fed. R. Civ. P. 26(b)(1). Information must therefore be nonprivileged, relevant, and proportional
to the needs of the case to constitute discoverable material. See Samsung Elecs. Am., lnc. v. Chung,
321 F.R.D. 250, 279 (N.D. Tex. 2017) (citing Rocha v. S.P. Rz'chara’s Co., No. 5:16-CV-411-XR,
2016 WL 6876576, at *l (W.D. Tex. Nov. 17, 2016)) (“Under Rule 26(b)(1), discoverable matter
must be both relevant and proportional to the needs of the case_which are related but distinct
requirements.”).

Federal Rule of Civil Procedure 37(a) governs motions to compel discovery responses
Rule 37(a)(3)(B) provides that a party seeking discovery may move for an order compelling
production against another party when the latter has failed to answer interrogatories under Federal
Rule of Civil Procedure 33 or produce documents requested under Rule 34. See Fed. R. Civ. P.
37(a)(3)(B)(iii), (iv). For purposes of Rule 37(a), “an evasive or incomplete disclosure, answer,

or response must be treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).

“The moving party bears the burden of showing that the materials and information sought are

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 4 of 13 Page|D 10780

relevant to the action or will lead to the discovery of admissible evidence.”l Abraham v. Alpha
Chz` Omega, 271 F.R.D. 556, 559 (N.D. Tex. 2010) (citing Export Worla'wide, Ltd. v. Km'ght, 241
F.R.D. 259, 263 (W.D. Tex. 2006)). Once a moving party makes an initial showing of relevance,
however, the party resisting discovery has the burden of showing why the requested discovery is
irrelevant, overly broad, or unduly burdensome Id. (citing sz`egelberg Mfg., Inc. v. Hancock, No.
3-07-CV-l3 l4-G, 2007 WL 4258246, at *l (N.D. Tex. Dec. 3, 2007)); see also Clockwork IP LLC
v. Parr Mgmt. LLC, No. 3:14-CV-3879-N, 2016 WL 3350703, at *3 (N.D. Tex. Mar. 21, 2016).
ln response to a motion to compel, an objecting party must “urge and argue in support of its
objection to an interrogatory or request, and, if it does not, it waives the objection.” Firebirds
lnl’l, LLC v. Firebz`ra’ Rest. Grp., LLC, No. 3:17-cv-27l9-B, 2018 WL 3655574, at *7 (N.D. Tex.
July l6, 2018) (citing OrchestmteHR, Inc. v. Trombetta, 178 F. Supp. 3d 476, 507 (N.D. Tex.
2016)).
III. Discussion

A. The Receiver Must Provide More Detailed Answers to the Damages
lnterrogatories

Greenberg argues in its motion that the Receiver has failed to meaningfully respond to
Greenberg’s lnterrogatories 2(g) and 4(c), which seek details concerning damages the Receiver
contends resulted from Greenberg’s alleged wrongdoing Def.’s Mot. to Compel, at 7-8.
Responding to each interrogatory, the Receiver indicated that the damages he will seek at trial
“will be all or a portion of" the $5.9 billion judgment against Stanford entities; that Greenberg is

jointly and severally liable for the entire amount; and that the Receiver’s expert witnesses will

 

1 Relevance is “construed broadly to encompass any matter that bears on, or that reasonably could lead to other matter
that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, lnc. v. Sanders, 437 U.S. 340, 351
(1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). District courts possess wide discretion in defining the
scope of discovery in each case. See Landry v. Air Ll`ne Pilols Ass’n lnt’l. AFL-CIO, 901 F.2d 404, 436 (5th Cir.
1990); Colton v. Hinton, 559 F.2d 1326, 1333 (5th Cir. 1977).

4

 

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 5 of 13 Page|D 10781

calculate the “exact amount of damages” and supplement the response “at the time of expert
disclosures” Id. at 8. The Receiver argues that “there is no need for [the Receiver] to allocate
damages among participants or theories of liability” and that he sufficiently answered the
interrogatories Pl.’s Resp., at l3. Greenberg avers that the Receiver must respond more fully,
showing a “substantive explanation and calculation based on the information currently in his
possession,” even before expert witness disclosures are due. Def.’s Reply, at 5.

Although Rule 26(a)(l)(A)(iii) requires a party to disclose “a computation of each category
of damages claimed” and the basis for those computations, an interrogatory may seek even more
detailed information regarding damages See Fed. R. Civ. P. 26(b)(l) (authorizing discovery
“regarding any nonprivileged matter that is relevant to any party’s claim or defense”). And while
the responding party must supplement its responses as more information becomes available_
through expert witnesses or otherwise-the responding party must nevertheless answer the
interrogatory completely based on the information then in its possession Fed. R. Civ. P. 33(b)(3);
111 & Oul Welders, [nc. v. H & E Equip. Servs., lnc., Civil Action No. l6-86-JWD-RLB, 2018 WL
1370600, at *6 (M.D. La. Mar. 16, 2018).

Where, as here, the responding party will rely on an expert review of the case to develop
the theories of relief and calculate the amount of damages sought, that party cannot refuse to
answer the question fully before expert disclosures are due. In & Out Wela’ers, 2018 WL 1370600,
at *6; see Broussara' v. Go-Devz`l Mfg. Co. of La., Civil Action No. 08-124-D-M2, 2009 WL
10669961, at *l n.2 (M.D. La. Aug. 13, 2009) (“Under the federal rules of civil procedure,
however, [defendant] is not required to wait until the expert report deadlines to obtain [plaintifF s]
damage computations and is permitted to obtain that information through initial disclosures and

discovery requests preceding the production of expert reports.”). The responding party must

 

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 6 of 13 Page|D 10782

answer the interrogatory fully given the information available at the time of response, and in doing
so “the plaintiff should provide more than a lump sum statement of the damages allegedly
sustained.” Cily & Cty. of San Francl`sco v. Tutor-Saliba Corp., 218 F.R.D. 219, 221 (N.D. Cal.
2003). The Receiver must disclose “a specific dollar figure,” but “[s]imply reciting a dollar figure
. . . is not enough.” Borroum v. RJMAcquisitl`on LLC, A-07~CA~613 RP, 2008 WL 11415899,
at "‘3 (W.D. Tex. Mar. 28, 2008) (collecting cases). lndeed, a full answer to lnterrogatory 2(g),
which asks the Receiver to identify “the specific damages that were caused by the breach of
fiduciary duty” (Def. App. 011 (ECF No. 289)), must include some analysis as to the connection
between the alleged breach and the damages resulting from that breach. See Tutor-Saliba Corp.,
218 F.R.D. at 222 (granting defendant’s motion to compel and ordering plaintiffs to specify “the
damages allegedly sustained for each contract at issue” rather than one lump sum for all breaches,
contracts, and defendants).

The Receiver’s answers to lnterrogatories 2(g) and 4(c) are insufficient and incomplete.
The lump-sum figure of $5.9 billion plus interest, covering the Stanford entities’ total loss as the
result of many alleged negligent acts and fiduciary breaches by multiple Defendants, does not
provide Greenberg or any other Defendant in this particular case with notice regarding the extent
of their potential exposure as to the different breaches and negligent acts alleged. While a few
more weeks remain before expert disclosures are due, the Receiver must nevertheless respond to
these interrogatories at this stage in discovery, by explaining (l) how each alleged breach and
negligent act committed by Greenberg contributed to the $5.9 billion judgment and (2) what
portion of the judgment he attributes to each alleged breach and act. Greenberg’s interrogatories
specifically seek information related to “each breach of fiduciary duty that Greenberg allegedly

aided, abetted, or participated in . . .” (see Def. App. 010~11 (lnterrogatories 1 and 2)); as a result,

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 7 of 13 Page|D 10783

the response must specify whether the basis for the Receiver’s damages claims rests solely on joint
and several liability, or whether a breach or act by Greenberg independently caused the specific
damages sought to be recovered.

Depending on the nature of the discovery request and complexity of information sought,
this court typically allows between ten and thirty days for a party to comply with an order requiring
the production of additional information Based on the information sought herein, and because the
expert disclosure deadline is only two and a half weeks away, the court will give the Receiver until
the expert disclosure deadline, i.e., March l, to provide amended responses consistent with the
terms of this order. The selection of that date, however, reflects more the practical reality of the
scheduling order’s timing rather than an endorsement of the Receiver’s position that he could
legitimately wait until the expert disclosure deadline to produce such information Accordingly,
Greenberg’s motion to compel is GRANTED as to lnterrogatory Nos. 2(g) and 4(c), and the
Receiver shall produce such answers no later than March 1, 2019.

B. The Receiver Need Not Produce His Pre-Marked Exhibits

Greenberg also seeks an order compelling the Receiver to produce all pre-marked exhibits
he has labelled for use in depositions Def.’s Mot. to Compel, at 11. Greenberg does not allege
that the Receiver previously failed to produce the documents in question, but instead posits that
Rule 26 requires the Receiver to identify and again produce specific documents selected by him
for use in a deposition prior to the Receiver actually using them in the deposition Id. at lO-ll.
By refusing to do so, Greenberg compares the Receiver’s actions to an impermissible “document
dump,” where parties “bury[] relevant documents amid a sea of relevant ones.” Id. at 11 (citation
omitted). The Receiver counters that the identity of documents he selects to pre-mark as exhibits

for use in a deposition are privileged work product and thus exempt from discovery. Pl.’s Resp.,

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 8 of 13 Page|D 10784

at 14-15. Greenberg argues in reply that designation of exhibits for trial is not work product
covered by privilege; the Receiver must produce all documents it may use at trial, including and
especially those he has already designated for use or reference. Def.’s Reply, at 7.

Courts frown upon the practice of “document dumps,” where a party produces relevant and
irrelevant documents together and fails to identify which documents are relevant; such production
does not constitute proper disclosure ReedHycalog UK, Lta’. v. United Diamond Drilll`ng Servs.,
Inc., No. 6:07 CV 251, 2008 WL 11348342, at *2 (E.D. Tex. Oct. 3, 2008) (“[A] party may not
frustrate the spirit of the discovery rules_open, forthright, and efficient disclosure of information
potentially relevant to the case_by burying relevant documents amid a sea of irrelevant ones”);
see also S.E.C. v. Nutmeg Grp., LLC, No. 09 C 1775, 2017 WL 4925503, at *4 (N.D. lll. Oct. 31,
2017) (“A party cannot comply with Rule 26(a)(2)(C) by dumping a large volume of documents
on an opposing party and leaving it to try to guess what a witness will say about the information
contained in the documents.”). A voluminous production of relevant documents, however, is not
necessarily impermissible so long as the documents are indexed or organized intelligibly. See,
e.g., AT&T Corp. v. Park 1-]0 Motors, SA-13-CV-644_DAE, 2014 WL 12659767, at *2 (W.D.
Tex. Apr. 28, 2014) (denying defendant’s motion to compel more organized production of 7,349
documents where defendant produced the documents “in the manner they were kept in the usual
course ofbusiness”); Thomton v. Bll'tz USA, Inc., No. CV 509-003, 2011 WL 1113460, at *1 (S.D.
Ga. Mar. 24, 2011) (noting that, although “the sheer number of documents” defendant produced
“as a ‘rolling production’ policy” imposed “a substantial burden on Plaintiff,” the plaintiff had not
shown that defendant “has engaged in any wrongdoing”).

In this case, Greenberg’s motion contains no direct or specific attack on the general scope

or manner of the Receiver’s initial disclosures but rather a challenge to the Receiver’s refusal to

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 9 of 13 Page|D 10785

specifically identify what documents he intends to use in a deposition2 Greenberg has cited no
authority, and the court has found none, supporting the proposition that Rule 26(a)(l) requires a
party to identify or specify a particular document he intends to use in a deposition prior to its use.
If the Receiver properly identified or produced the document in his original Rule 26(a)(1)
disclosures he need not provide Greenberg with a second copy of the document simply because
he has marked it for use in a deposition See Nieves v. OPA, Inc., 948 F. Supp. 2d 887, 894 (E.D,
lll. 2013) (holding that Rule 26(a)(1)(A)(ii) did not require defendants “to produce the specific
documents . . . that they intended to use during the deposition of [plaintiff]”).

ln addition, the court agrees with the Receiver that under these circumstances the
attorneys’ designation of specific documents for use in a deposition is most likely protected as
attorney work product. Greenberg seeks identification of these documents not because of the facts
they contain_because that information is already available to Greenberg~but because of the
attorneys’ selection of the documents for use in depositions The court agrees that selection of
those documents for use in a deposition is a strategy choice that reflects the attorneys’ mental
impressions of the case. Sporck v. Pel`l, 759 F.2d 312, 316-17 (3d Cir. 1985) (holding that
counsel’s selection or compilation of documents for pretrial use was protected as work product
and reasoning that “[i]n selecting and ordering a few documents out of thousands counsel could
not help but reveal important aspects of his understanding of the case”); Shelton v. Am. Motors

Corp. , 805 F.2d 1323, 1329 (8th Cir. 1986) (holding that the “mental selective process” of setting

 

2 ln its motion, Greenberg cites several cases regarding “document dumps” in support of its position that the Receiver’s
disclosures are inadequate given the Receiver’s subsequent marking and use of certain documents See Def.’s Mot.
to Compel, at 11. These cases generally support the proposition that disclosures including irrelevant or misleading
information are inadequate to satisfy Rule 26, and that the disclosing party must produce material it may use, excluding
irrelevant or misleading documents ReedHycalog UK, 2008 WL 11348342, at *2; see Regl'orls Barzk v. Kaplan, Case
No. 8:12-CV-1837-T-17MAP, 2013 WL 12341085, at *2 (M.D. Fla. May 7, 2013). Importantly, Greenberg does not
argue or establish that the Receiver’s initial disclosures actually included irrelevant or misleading material, or that the
Receiver failed to disclose or produce the documents used at the depositions

9

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 10 of 13 Page|D 10786

aside specific documents “reflects [counsel’s] legal theories and thought processes which are
protected as work product”). Accordingly, Greenberg’s request to compel the Receiver to produce
pre-marked exhibits for deposition use is DENIED.

C. The Receiver Must Give Unqualified, Specif“lc Responses to lnterrogatories

Greenberg additionally argues that the Receiver’s responses to certain interrogatories are
evasive and incomplete, and Greenberg requests that the court order the Receiver to answer the
questions more fully and directly. Def.’s Mot. to Compel, at 4~6. The Receiver counters that
Greenberg’s “contention interrogatories” are “overly broad and burdensome,” and that it should

' not be required to “marshal every fact to support its contentions.” Pl.’s Resp., at 3_4.

Rule 33(a)(2) provides the permissible scope of interrogatories

An interrogatory is not objectionable merely because it asks for an opinion or

contention that relates to fact or the application of law to fact, but the court may

order that the interrogatory need not be answered until designated discovery is

complete, or until a pretrial conference or some other time.
Fed. R. Civ. P. 33(a)(2). The term “contention interrogatory,” although used differently by various
parties and courts usually refers to “an interrogatory that asks a party to state what it contends
state whether it makes a specified contention, take a position and explain or defend the position
concerning how the law applies to facts or state the legal or theoretical basis for a contention.”
lnterrzelAa’ Sys., LLC v. ESPN, lnc., No. Civ.A.3:03CV2787-D, 2004 WL 5181346, at *2 (N.D.
Tex. Oct. 8, 2004). Contention interrogatories are “not necessarily objectionable and may even be
advisable,” but magistrate judges “have discretion to determine when a party must respond to a
contention interrogatory,” and “it is within a court’s discretion to decide when an otherwise-proper
interrogatory must be answered.” Io’.; see 111 re Katrina Canal Breaches, Civil Action No. 05-

4182, 2007 WL 1852184, at * 3 (E.D. La. June 27, 2007) (noting that the option to postpone

answers to contention interrogatories is “purely permissive”).

10

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 11 of 13 Page|D 10787

Because of this discretion, courts have dealt with contention interrogatories in varying
ways: some have determined that such questions are disproportionately burdensome when posed
early in the discovery process while others allow contention interrogatories at an earlier stage, as
determined “on an issue by issue basis” Lucero v. Valdez, 240 F.R.D. 591, 594-95 (D.N.M. 2007)
(holding that contention interrogatories were appropriate and ordering plaintiff to “set forth the
material or principal facts that support his claims,” but noting that “[s]ome courts have criticized
the use of contention interrogatories especially if they are broadly drafted and served early in the
discovery process”); see Irz & Out Welders, 2018 WL 1370600, at *7-8 (ordering plaintiff to
answer contention interrogatories early in the class-certification phase of the case but limiting the
order to document production and not requiring plaintiff to “state all facts . . . supporting [its]
allegations” as defendants requested until after class certification); Kalrinecz v. Motorola Mobz`lily
LLC, A-12-CV-235 LY, 2014 WL 12160772, at *3 (W.D. Tex. Aug. 11, 2014) (granting motion
to compel answers to contention interrogatories fifteen days before expert disclosures were due
and collecting authority showing a pattern of courts ordering full responses to contention
interrogatories). Most courts that find it appropriate to delay contention interrogatory responses
do so because of how early in the discovery process the party serves the interrogatories See B.
Brauri Med. lnc. v. Abbotl Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (denying motion to compel
answers to contention interrogatories early in discovery, noting that if the responding party were
“forced to respond, they may have to articulate theories of their case not yet fully developed”); Irz
re Corzvergent Tech. Sec. Litig., 108 F.R.D. 328, 338-39 (N.D. Cal. 1985) (allowing the
responding party to wait until the end of discovery to answer contention interrogatories and

requiring the moving party to justify the need for responses earlier in the discovery period).

11

 

 

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 12 of 13 Page|D 10788

When Greenberg originally served the “First Set of lnterrogatories on Plaintiffs on June
26, 2018,” fact discovery had opened less than four weeks earlier. Def.’s Mot. to Compel, at 4;
see ECF No. 262, at 2 (noting that fact discovery would commence June l, 2018). As of the date
of this order, however, fact discovery has been ongoing for over seven months and Plaintiff has
apparently made additional attempts to answer these questions more fully. See Def.’s Mot. to
Compel, at 4 (indicating that Plaintif “served responses on August 27, 2018 . . . and, after meeting
and conferring regarding their sufficiency, served First Amended Objections and Answers on
September 17, 2018”). Given the history of this litigation, as well as the age of these specific
discovery requests the court sees no reason to delay more thorough, unqualified responses to the
interrogatories3

While the Receiver may not have all the details necessary to give an exhaustive response
to each question, the Receiver must give more detailed and comprehensive answers than originally
provided_e.g., by specifically describing each breach of fiduciary duty the Receiver has
discovered thus far, and “what Greenberg did or did not do to participate in the breach.” Def. App.
011. After seven months of discovery, the Receiver should have a good idea of which Greenberg-
related individuals were involved in the breaches and negligent acts alleged, and the Receiver’s
responses should reflect that knowledge. lt may very well be that the Receiver only alleges three
Greenberg attorneys were involved; nevertheless Greenberg is entitled to an unequivocal answer
identifying such individuals Accordingly, the court GRANTS Greenberg’s motion in regard to

lnterrogatories 1, 2, 3, and 4. For these and the reasons provided herein at pages 6-7 for requiring

 

3 Indeed, the Receiver has a continuing duty to supplement his interrogatory answers as additional information
becomes available. Fed. R. Civ. P, 26(e); see Sierra Club, Lone Star Chapter v. Cedar Pol`nt Ol'l Co., 73 F.3d 546,
570 n.42 (5th Cir. 1996); Riley v. Um'tedStales, Civil Action No. 11-2244_EFM4DJW, 2012 WL 1231830, at *6 (D.
Kan. Apr. 12, 2012) (“The mere fact that there may be additional information in the future is no reason to refuse
provision of the information possessed in the present.”).

12

 

Case 3:12-cV-04641-N-BQ Document 302 Filed 02/12/19 Page 13 of 13 Page|D 10789

more specific answers to lnterrogatories 2(g) and 4(c), the Receiver must provide more specific
and detailed answers to each lnterrogatory (1, 2, 3, and 4), including explanations as to what breach
or act he attributes to Greenberg, each person associated with Greenberg who committed such
breach or act, and when such acts or breaches allegedly occurred. By March l, 2019, the Receiver
must supplement his responses to lnterrogatories 1, 2, 3, and 4 with more comprehensive and
unqualified answers and, where applicable, explain which answers are not exhaustive and why.
IV. Conclusion

For the reasons stated above, Greenberg’s l\/lotion (ECF No. 288) is GRANTED in part

and DENIED in part. The Receiver must, by March 1, 2019:
(1) supplement his responses to lnterrogatories 1, 2, 3, and 4 to fully reflect the development
of his claims through discovery thus far and explain which responses are still not
exhaustive, and why; AND

(2) specifically answer the “damages interrogatories”_that is lnterrogatories 2(g) and 4(c)_

 

in more detail, describing how each alleged breach and negligent act contributed to and/or
caused the total damages the Receiver seeks to recover from Greenberg herein
The Receiver need not produce exhibits he has pre-marked for use in depositions

S() ORDERED.

Dated: February l &, 2019 m m f

D. GoRdoN BRYANT&¢R/
UNITED sTATEs MA sTRATE JUDGE

13

 

